Citation Nr: 1820106	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-34 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence was submitted sufficient to reopen the previously finally denied claim for service connection for a bilateral ankle disability. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.  

The Veteran testified at a Board hearing in August 2016.  A copy of the hearing transcript is associated with the claims file.  

In August 2017, the Veteran filed a Notice of Disagreement (NOD) form regarding denied claims of service connection for hypertension and increased ratings for neck and back disabilities. 38 C.F.R. § 20.201  (2017). The AOJ has not yet issued a statement of the case (SOC) on these issues. Ordinarily the Veteran's claims should be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238   (1999). However, in reviewing the Veterans Appeals Control and Locator System (VACOLS), it is clear the AOJ recognizes these issues are on appeal. 

The issues of service connection for a bilateral ankle disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  A March 2008 Board decision denied service connection for bilateral ankle.  That decision is final.  

2.  The evidence received since March 2008 Board decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, therefore raising a reasonable possibility of substantiating the service connection claim for bilateral ankle disorder.  

CONCLUSIONS OF LAW

1.  The March 2008 Board Decision, in which service connection was denied, is final.  38 U.S.C. § 7104 (2006); 38 C.F.R. § 20.1100 (2007).  

2.  New and material evidence pertaining to the Veteran's bilateral ankle claim has been submitted, and the Veteran's claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a Claim 

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.§ 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The last final denial of this claim was March 2008.  The Board denied the claim because the probative medical evidence of record failed to demonstrate a current disability of the ankles.  The Veteran failed to submit new and material evidence pursuant to that Board decision.  

In a May 2013 statement, the Veteran expressed his disagreement with the denial of his claim.  In it, he asserts a new theory of entitlement, stating that his bilateral ankle condition is related to his service connected pes planus.  The Board notes that in a December 2011 Deferred Rating Decision, RO attempted to develop the claim under the secondary theory of entitlement.  However, the record does not indicate that a successful development was conducted.  At his Board hearing in August 2016, the Veteran testified that during his service, he often stood abnormally by placing weight on the outside of his feet to alleviate pain in his feet.  It is his contention that this ultimately caused damage to both his ankles.  

Additionally, in reviewing the Veteran's medical files, the Board notes that a previously considered private medical opinion dated November 2003 documented a diagnosis of pes planus with generalized soreness in heals and arches, and that the Veteran's 'ankle joint dorsiflexion is severely decreased with only 4 degrees available.'  

The Board finds that the Veteran's May 2013 assertion that his bilateral ankle condition is secondary to his pes planus, to which he was service connected for in July 2010, coupled with both the Veteran's hearing testimony and the November 2003 private treatment record, has raised a reasonable possibility of substantiating the Veteran's claim.  

Thus, the Board finds that this new and material evidence warrants a reopening of the Veteran's claim. 

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a bilateral ankle disorder is reopened.  


REMAND

The Veteran is seeking service connection for a bilateral ankle disorder which he believes is the result of his service or is secondary to his service connected pes planus.  

According to the Veteran's service medical records, he twice sought treatment for ankle problems in service.  In March 1995, he reported left ankle pain and was diagnosed with Achilles tendonitis.  Later that month, another examiner noted that the condition was resolving.  On separation examination conducted in June 1996, the Veteran reported swollen and painful joints and foot trouble.  He also reported a history of a swollen left ankle.  The examiner however, noted no clinical abnormalities of the feet or lower extremities.  

Since his separation, the Veteran has sought VA and private treatment for various medical complaints, including his ankles.  In a December 1996 VA examination, the Veteran was found to have status post ligament damage in both ankles.  However, x-rays revealed normal ankles and he was not diagnosed with a specific ankle disability.  The Veteran was ultimately denied service connection for his claim as medical evidence failed to establish a current disability. 

Since then, aside from subjective complaints of ankle pain in February 2000 and a diagnosis of a right sinus tarsi syndrome, neither private nor VA examiners have issued a diagnosis of a bilateral ankle disability.  A September 2004 VA examination noted that physical examination suggested minimal narrowing of the left first MP joint with pointing of the margins suggestive of early minimal degenerative changes.  There was also minimal spur formation at the talonavicular joint, more so in the left than right side.  However, the examiner ultimately opined that there was no evidence of an ankle disorder.  

However, in his August 2016 hearing testimony, his May 2013 statement, and a November 2003 private treatment record, documenting that the Veteran's ankle joint dorsiflexion is severely decreased, the Veteran has asserted that his bilateral ankle condition is secondary to his service connected pes planus.    

The board now finds that a new VA examination is required to adequately address the Veteran's contentions.  

The claim for TDIU is inextricably intertwined with the claim for the Veteran's bilateral ankle claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his bilateral ankles.  The examiner should address the following questions: 

a)  Diagnose any current bilateral ankle disability.  

b)  Is it at least as likely as not (50 percent or greater) that any diagnosed bilateral ankle condition either began during or was otherwise caused by his military service? Why or why not?  

c)  Is it at least as likely as not (50 percent or greater) that any diagnosed bilateral ankle condition was caused by his service connected pes planus.  Why or why not? 

d)  Is it at least as likely as not (50 percent or greater) that any diagnosed bilateral ankle condition was aggravated (made worse) by his service connected pes planus.  Why or why not? 

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected
disease or injury by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


